                                             Case 4:20-cv-03799-PJH Document 32 Filed 12/08/20 Page 1 of 2




                                  1

                                  2

                                  3

                                  4                                   UNITED STATES DISTRICT COURT

                                  5                                  NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      THE GARDENER,
                                                                                         Case No. 20-cv-03799-PJH
                                  8                     Plaintiff,

                                  9               v.                                     ORDER DENYING EX PARTE
                                                                                         MOTION
                                  10     OHIO SECURITY INSURANCE
                                         COMPANY,                                        Re: Dkt. No. 31
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           The court is in receipt of defendant’s ex parte motion to stay discovery. Dkt. 31.

                                  15   Local Rule 7-10 requires a party filing a motion ex parte to cite the specific statute,

                                  16   Federal Rule, local rule, or standing order that permits the use of such motion under the

                                  17   given circumstances. Civ. L.R. 7-10.

                                  18           In its ex parte motion, defendant cites no statute, rule, or standing order that

                                  19   permits an ex parte motion in the circumstances presented. Moreover, since ECF

                                  20   generates notice to the opposing party, filing an ex parte motion is inapt. See Civ. L.R. 7-

                                  21   10 (defining ex parte motion as one “filed without notice to opposing party”). Significantly,

                                  22   Civil Local Rule 6-3(a) expressly contemplates the sort of administrative relief defendant

                                  23   seeks, that is, a noticed motion filed with a motion to shorten time.

                                  24           For the reasons stated, the court DENIES WITHOUT PREJUDICE defendant’s

                                  25   motion.

                                  26   ///

                                  27   ///

                                  28   ///
                                          Case 4:20-cv-03799-PJH Document 32 Filed 12/08/20 Page 2 of 2




                                  1    Defendant may refile the motion in compliance with the Civil Local Rules.

                                  2          IT IS SO ORDERED.

                                  3    Dated: December 8, 2020

                                  4                                               /s/ Phyllis J. Hamilton
                                                                                  PHYLLIS J. HAMILTON
                                  5                                               United States District Judge
                                  6

                                  7

                                  8
                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                   2
